1
2
3
4
5                                                                UNITED STATES DISTRICT COURT
6                                                            SOUTHERN DISTRICT OF CALIFORNIA
7
8     KATHLEEN BACON,                                                                       Case No.: 18cv139 JM (BLM)
9                                                                          Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT’S
10    v.                                                                                    MOTION FOR SUMMARY
      BED BATH & BEYOND OF                                                                  JUDGMENT
11
      CALIFORNIA LIMITED LIABILITY
12    COMPANY and DOES 1-25,
13                                                                       Defendants.
14
15                  This is an age discrimination case in the employment context. Defendant Bed Bath
16   & Beyond of California, LLC (“Bed Bath & Beyond”) moves for summary judgment on
17   all of Plaintiff Kathleen Bacon’s claims. (Doc. No. 25.) Plaintiff opposes. (Doc. No. 28.)
18   For the reasons discussed below, the court grants Defendant’s motion.
19                                                                          BACKGROUND1
20                  Bacon alleges three causes of action against Bed Bath & Beyond: (1) age
21   discrimination in violation of California’s Fair Employment and Housing Act (“FEHA”),
22   Cal. Gov’t Code § 12940; (2) failure to prevent harassment or discrimination in violation
23   of FEHA; and (3) wrongful termination. (Doc. No. 1.) 2
24
                                                                      
25
     1
       The following facts are taken from the parties’ summary judgment submissions. These
26   facts are undisputed unless otherwise noted.
     2
27     Defendant objects to the following evidence Bacon presents: (1) emails received by
     Bacon complimenting her work, (2) Bacon’s Notice of Termination, (3) Bacon’s
28   Separation Agreement, (4) Bacon’s statement in her declaration that she was told in
                                                                                        1

                                                                                                                   18cv139 JM (BLM)
1                   In 2004, Bed Bath & Beyond hired Bacon as a Front End Department Manager in
2    its Chula Vista store. In that position, Bacon was responsible for the overall operation of
3    the front end of the store. (Doc. No. 25-2, Bacon Depo at 15.)3 Bacon was 46 years old
4    when she was hired. In 2006, Bacon transferred to Bed Bath & Beyond’s Santee store and
5    continued to work as a Front End Department Manager. Bacon later transitioned to the
6    role of Customer Service Department Manager. In that position, Bacon was responsible
7    for product knowledge training, customer service training, mystery shop scores,4 the bridal
8    registry program, and overall customer service. (Doc. No. 25-2, Bacon Depo. at 27-28.)
9    In 2013, Michelle Villarreal became Bacon’s District Manager for the remainder of her
10   employment with Defendant. Bacon never had “any issues” with Villarreal, and Villarreal
11   never said or did anything to suggest she was biased against Bacon because of her age.
12   (Doc. No. 25-2, Bacon Depo at 41.) In April 2015, Bacon transferred to Defendant’s 4S
13   Ranch store and continued working as a Customer Service Department Manager.
14                  In 2016, Bacon was transferred to Defendant’s Mission Valley store as a disciplinary
15   action. Bacon was disciplined because she told customers that they should purchase a
16   mattress valued at about $9,000 from a different store and then was not forthright with
17   Villarreal about what she had said to the customers. Villarreal reassigned Bacon as a Bath
18   Department Manager in the Mission Valley store because she believed Bacon was no
19   longer equipped to handle the Customer Service Department Manager role. (Villarreal
20   Decl. ¶ 9.) In this position, Bacon’s responsibilities included merchandising, training Bath
21   department associates, providing customer service, generating sales, and assisting with
22   overall management of the department.                               In her deposition, Bacon testified that her
23
                                                                      
24
25   October 2015 that Defendant was no longer hiring Department Supervisors, and
     (5) Bacon’s estimation of other District Managers’ ages. (Doc. No. 32-2.) As discussed
26   below, these objections are overruled in part and sustained in part.
     3
27     All page citations in this order refer to those generated by the court’s CM/ECF system.
     4
       Mystery shops are covert, anonymous store visits by Bed Bath & Beyond employees or
28   consultants who evaluate stores and personnel. (Doc. No. 25-6, Villarreal Decl. ¶ 5.)
                                                                         2

                                                                                                      18cv139 JM (BLM)
1    managers never said or did anything to suggest that they were biased against her because
2    of her age. (Doc. No. 25-2, Exh. A at 25, 41-42, 61.)5
3                   The same year, 2016, Bed Bath & Beyond’s human resources and operations team
4    determined that the company could save costs by reducing the number of Department
5    Managers it employed. (Doc. No. 25-5, Suojanen Decl. ¶ 4.) Before 2016, the company
6    had been in a “multi-year expansion phase, during which time it opened many new stores.”
7    (Id. ¶ 3.) When opening new stores, Bed Bath & Beyond found that the Department
8    Managers employed in each store could serve as a benchmark for future growth. (Id.) In
9    2016, the company’s human resources and operations team determined that the Department
10   Manager position had become superfluous as the company’s growth slowed. (Id. ¶ 4.)
11   Department Managers were generally scheduled to work several hours of overtime each
12   week and were paid at a higher rate than other hourly employees. (Id.) To save costs, in
13   2016, Bed Bath & Beyond stopped hiring Department Managers. (Id. ¶ 5.) Instead, the
14   company began to hire new employees in a Department Supervisor position.                 (Id.)
15   Department Supervisor employees were not generally scheduled to work overtime and
16   were paid a lower hourly rate than Department Managers. (Id.) At some time after October
17   2015, Bacon’s Human Resources District Manager told Bacon that the company would no
18   longer be hiring for the Department Manager position. (Doc. No. 28-2, Exh. 1 at 38-39.)6
19                                                                    

20   5
        Specifically, Bacon testified that her managers Villarreal, Jim McDowell, Gavin
21   Edwards, Eric Mercado and David Katoulis, never said or did anything to suggest they had
     a bias against Bacon because of her age. (Id.) McDowell was Bacon’s Store Manager for
22   a number of years at the Santee store. (Id. at 24.) Edwards was Bacon’s Store Manager at
23   the Santee store from 2014 through 2015, and again in 2016 at the Mission Valley store.
     (Id. at 40-41, 60-61.) Mercado was Bacon’s Store Manager at the 4S Ranch store from
24   April 2015 through 2016. (Id. at 46-47.) Katoulis was Bacon’s Assistant Store Manager
25   at the Mission Valley store in 2016. (Id. at 60-61.)
     6
       Plaintiff argues that the Human Resources District Manager presented her with an
26   “agreement” and gave Plaintiff the impression that declining to sign this agreement would
27   not jeopardize her employment. (Doc. No. 28 at 2; Doc. No. 28-3, Bacon Decl. ¶ 3.)
     Plaintiff fails to explain what this “agreement” was. In her deposition, Bacon testified that
28   she does not remember being presented with a written agreement at the meeting with the
                                                                         3

                                                                                   18cv139 JM (BLM)
1                   Despite some cost savings, Bed Bath & Beyond determined that it would need to
2    eliminate the Department Manager position in its entirety to further reduce payroll
3    expenditures and streamline its workforce. (Suojanen Decl. ¶ 6.) In 2017, Defendant’s
4    human resources and operations team instructed all District Managers, including Villarreal,
5    to assess all Department Managers in their districts. (Id. ¶ 7; Villarreal Decl. ¶ 12.) District
6    Managers rated Department Managers on a scale from 1 (lowest) to 3 (highest) in the
7    categories of customer service, business, leadership, and personal effectiveness. (Suojanen
8    Decl. ¶ 8.) District Managers could also provide comments about Department Managers’
9    ratings, whether the employee was eligible to be considered for a Manager-in-Training
10   position, and whether the employee had the potential to become a Store Manager. (Id.)
11                  After all assessments were completed, including Villarreal’s assessment of Bacon,
12   the company informed District Managers that Department Managers whose assessment
13   scores met certain criteria were eligible for transfer into Manager-in-Training or
14   Department Supervisor positions. (Id. ¶ 9.) To be eligible for a Manager-in-Training
15   position, a Department Manager needed to either: (a) earn a rating of 3 in both customer
16   service effectiveness and leadership effectiveness and a rating of at least 2.75 on business
17   effectiveness, or (b) be recommended to the position by the District Manager, earn an
18   overall total rating of at least 2.75, and have earned the highest overall rating of all
19   Department Managers in their store. (Cruz Decl. ¶ 5.) To be eligible for a Department
20   Supervisor position, a Department Manager needed to earn a total overall rating of at least
21   2.75, a customer service effectiveness rating of 3, and a leadership effectiveness rating of
22   at least 2.55. (Id.) Department Managers that did not qualify for a Manager-in-Training
23   or Department Supervisor position would be included in the company’s reduction in force
24   and terminated. (Id. ¶ 4.) These employees were terminated “because they were not
25
26
                                                                      
27
     Human Resources District Manager, did not sign a written agreement, and was not
28   provided with any papers. (Doc. No. 28-2, Bacon Depo. at 39-40.)
                                                                         4

                                                                                       18cv139 JM (BLM)
1    meeting performance expectations, and/or lacked promotional potential, and/or were
2    superfluous at their store.” (Suojanen Decl. ¶ 9.)
3                   Bacon’s overall assessment score was 2.63 and her customer service effectiveness
4    rating was 2. (Cruz-Leach Decl. ¶¶ 5, 6.) Accordingly, Bacon was not eligible for either
5    the Manager-in-Training or Department Supervisor positions. (Id. ¶ 6.) On August 3,
6    2017, Villarreal informed Bacon that her employment was terminated because her position
7    was being eliminated. (Villarreal Decl. ¶ 13.)
8                   Bacon alleges that she was terminated because of her age. Bacon was 59 when she
9    was terminated. (Doc. No. 30., Exh. 16 at 7.) Eleven other Department Managers in
10   Bacon’s district were terminated in August 2017 as part of the reduction in force. (Id. at
11   7-8.) The ages of these employees, in ascending order, was: 33, 39, 43, 44, 46, 47, 50, 51,
12   58, 59, and 62. (Id.)7 Nine Department Managers in Bacon’s district were not terminated.
13   (Id. at 9.) The ages of these employees, in ascending order, was: 30, 36, 38, 39, 44, 50, 52,
14   54, and 57. (Id. at 11.)8                                           Accordingly, a majority of both terminated and retained
15   Department Managers were above the age of 40.
16                                                                          LEGAL STANDARDS
17                  A motion for summary judgment shall be granted where “there is no genuine issue
18   as to any material fact and . . . the moving party is entitled to judgment as a matter of law.”
19
                                                                      
20
     7
21     In her declaration, Bacon appears to estimate the ages of the other Department Managers
     at the Mission Valley store at the time of the reduction in force. (Doc. No. 28-3, Bacon
22   Decl. ¶¶ 4, 5.) Defendant objects to this estimation, arguing that Bacon did not have
23   personal knowledge of the employees’ ages. (Doc. No. 32-2.) This objection is sustained
     for lack of personal knowledge. See Fed. R. Evid. 602. This order instead refers to the
24   specific ages of employees provided in other exhibits attached to Bacon’s opposition. (See
25   Doc. No. 28-2, Exh. 15 at 93; Doc. No. 30 at 6-7, 10.)
     8
       Excluding Bacon, there were ten Department Managers at the Mission Valley store at the
26   time Bacon was terminated. Three Department Managers—ages 30, 36, and 39—were not
27   terminated. (Bacon Decl. ¶ 4; Doc. No. 30, Exh. 16 at 11.) The remaining seven terminated
     Department Managers were ages 33, 39, 43, 44, 46, 47, and 58. (Bacon Decl. ¶ 4; Doc.
28   No. 30, Exh. 16 at 8.)
                                                                                      5

                                                                                                                  18cv139 JM (BLM)
1    Fed. R. Civ. P. 56(c). The moving party bears the initial burden of informing the court of
2    the basis for its motion and identifying those portions of the file that it believes demonstrate
3    the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323
4    (1986).    But Federal Rule of Civil Procedure 56 contains “no express or implied
5    requirement . . . that the moving party support its motion with affidavits or other similar
6    materials negating the opponent’s claim.” Id. (emphasis in original).
7            In response to a motion for summary judgment, the nonmoving party cannot rest on
8    the mere allegations or denials of a pleading, but must “go beyond the pleadings and by
9    [its] own affidavits, or by the depositions, answers to interrogatories, and admissions on
10   file, designate specific facts showing that there is a genuine issue for trial.” Id. at 324
11   (internal citations omitted). In other words, the nonmoving party may not rely solely on
12   conclusory allegations unsupported by factual data. Taylor v. List, 880 F.2d 1040, 1045
13   (9th Cir. 1989). The court must examine the evidence in the light most favorable to the
14   nonmoving party, United States v. Diebold, Inc., 369 U.S. 654, 655 (1962), and any doubt
15   as to the existence of an issue of material fact requires denial of the motion, Anderson v.
16   Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
17                                          DISCUSSION
18           Plaintiff asserts three claims: age discrimination, failure to prevent discrimination,
19   and wrongful termination in violation of public policy.
20      I.      Age Discrimination
21              A. Legal Standards
22           In relevant part, FEHA makes it unlawful for an employer “to bar or to discharge the
23   person from employment or from a training program leading to employment, or to
24   discriminate against the person in compensation or in terms, conditions, or privileges of
25   employment” because of age. Gov. Code § 12940(a). Plaintiff’s age discrimination claim
26   is governed by the burden shifting framework of McDonnell Douglas Corp. v. Green,
27
28
                                                    6

                                                                                     18cv139 JM (BLM)
1    411 U.S. 792 (1973). Guz v. Bechtel Nat. Inc., 24 Cal. 4th 317, 354 (2000).9 First, Plaintiff
2    must establish a prima facie case of discrimination. Id. Next, the burden shifts to the
3    employer to produce evidence “sufficient to raise a genuine issue of fact and to justify a
4    judgment for the employer, that its action was taken for a legitimate, nondiscriminatory
5    reason.” Id. at 355-56 (quotations and citation omitted). Lastly, the burden shifts back to
6    the plaintiff to “attack the employer’s proffered reasons as pretexts for discrimination, or
7    to offer any other evidence of discriminatory motive.” Id. at 356. “In an appropriate case,
8    evidence of dishonest reasons, considered together with the elements of the prima facie
9    case, may permit a finding of prohibited bias.” Id. Throughout the analysis, “[t]he ultimate
10   burden of persuasion on the issue of actual discrimination remains with the plaintiff.” Id.
11                          B. Prima Facie Case
12                  Bed Bath & Beyond argues that Bacon fails to present sufficient evidence to
13   establish a prima facie case of discrimination. The court agrees.
14                  Generally, to establish a prima facie case of discrimination Plaintiff must provide
15   evidence that (1) she was a member of a protected class, (2) she was qualified for the
16   position she sought or was performing competently in the position she held, (3) she suffered
17   an adverse employment action, such as termination, and (4) some other circumstance
18   suggests discriminatory motive, such as her replacement by a significantly younger worker
19   with similar qualifications. Id. at 355.
20                  Bacon was 59 at the time she was terminated, thus satisfying the first and third
21   elements of her prima facie case. See id. at 355. Defendant does not dispute that the second
22   element, that Bacon was competently performing her position, is met for Bacon’s prima
23   facie case.                        The analysis thus focuses on the fourth element—whether there are
24   circumstances suggesting discriminatory motive.
25
26
                                                                      
27
     9
      Bacon does not argue that there is any direct evidence of discrimination. See DeJung v.
28   Superior Court, 169 Cal. App. 4th 533, 549-50 (2008).
                                                                         7

                                                                                            18cv139 JM (BLM)
1          Bacon relies on statistical evidence of the ages of retained and terminated
2    Department Managers. She argues that the three Department Managers at the Mission
3    Valley store who were transferred to Department Supervisor positions instead of
4    terminated were ages 30, 36, and 39—with an average age of 35. “[A] prima facie
5    inference of discrimination can arise from evidence that during a work force reduction, a
6    satisfactory age-protected worker was laid off, while younger employees were retained in
7    similar jobs, or were reassigned to positions for which the plaintiff also qualified.” Guz,
8    24 Cal. 4th at 367. However, statistical evidence that is unreliable or gathered from too
9    small a sample pool may not suffice. See id.
10         Here, the statistical evidence is not probative of the issue of age discrimination for
11   several reasons. First, the statistical evidence does not clearly indicate that members of
12   Plaintiffs’ proposed protected class, employees over the age of 40, were treated worse than
13   their younger counterparts. A majority of both terminated and retained Department
14   Managers were over the age of 40. The correlation between an employees’ age and their
15   termination is weak when Bacon’s entire district is considered. Eleven out of the twenty
16   other Department Managers in Bacon’s district were terminated during the reduction in
17   force. (Doc No. 28-2, Exh. 17 at 93; Doc. No. 30, Exh. 16 at 6-7, 10.) The terminated
18   employees were between the ages of 33 and 62, with an average age of 48. (Id.) The nine
19   transferred employees were between the ages of 30 and 57, with an average age of 44. (Id.)
20   More than half of these employees were over the age of 40. (Id.)
21         Second, Bacon’s analysis only considers two variables—the employee’s age at the
22   time of the reduction in force and whether the employee was terminated. “The numbers
23   show a statistically significant relationship between these two variables, but [the Ninth
24   Circuit] and others have treated skeptically statistics that fail to account for other relevant
25   variables.” Pottenger v. Potlatch Corp., 329 F.3d 740, 748 (9th Cir. 2003) (collecting
26   cases). A critical variable not considered in this analysis is the criteria used to determine
27   whether an employee was eligible for transfer—the employee’s performance in customer
28   service, business, leadership, and personal effectiveness.
                                                    8

                                                                                    18cv139 JM (BLM)
1          Lastly, the statistical evidence may not be reliable as it is based on a very small
2    employee pool. See Guz, 24 Cal. 4th at 367. At the time of the reduction in force, there
3    were only ten Department Managers at Bacon’s store and twenty total Department
4    Managers in her district.
5          Bacon also argues that her duties were taken over by younger employees. Bed Bath
6    & Beyond argues that Bacon was not replaced; her job duties were assumed by a number
7    of other preexisting store employees. Plaintiff mischaracterizes the evidence on this issue.
8    In her opposition, Bacon cites to Defendant’s interrogatory responses, stating that
9    “Defendant has admitted that many of Plaintiff’s duties have been performed by an
10   employee who is 30 years old.” (Doc. No. 28 at 9) (emphasis added.) This is inaccurate
11   and a substantial misstatement of Defendant’s interrogatory response.          Defendant’s
12   response states that “[t]he ages of the bath department associates who absorbed some of
13   Bacon’s duties were: 20, 20, 23, 56, 57, and 69 and Ms. [Redacted] was 30 years old as of
14   August 4, 2017.” (Doc. No. 30, Exh. 16 at 5.) Bacon further states in her opposition that
15   the Human Resources District Manager informed her that Department Supervisors held the
16   same job duties as Department Managers, citing to her deposition testimony. (Doc. No. 28
17   at 7.) But nowhere in the cited portion of her deposition testimony does Bacon state that
18   she was informed that Department Managers and Department Supervisors held the same
19   job duties. (See Doc. No. 28-2, Bacon Depo. at 38-39.)
20         Bacon fails to present evidence suggesting that she was replaced by younger
21   employees. Bacon does not identify the names, qualifications, or ages of the employees
22   she argues assumed her duties. Nor does she identify which of Bacon’s duties were
23   assumed by these employees. Thus, the court does not know whether these employees
24   were similarly qualified, which duties they assumed, or whether they replaced Bacon. See
25   Holtzclaw v. Certainteed Corp., 795 F. Supp. 2d 996, 1011 (E.D. Cal. 2011) (finding
26   plaintiff was not replaced by a younger employee who began performing some of plaintiff’s
27   duties in addition to the duties he was already performing). This argument is not supported
28
                                                  9

                                                                                  18cv139 JM (BLM)
1    with sufficient evidence to create a prima facie case of discrimination. Accordingly,
2    Plaintiff fails to establish a prima facie case of discrimination.
3              C. Legitimate Non-Discriminatory Reasons for Termination
4          Even if Plaintiff had presented a prima facie case of discrimination, she fails to
5    present any evidence of pretext.       Bed Bath & Beyond presents a legitimate, non-
6    discriminatory explanation for Bacon’s termination. See Guz, 24 Cal. at 367-68. Bacon’s
7    position was useful while the company was expanding, but as growth slowed, Bed Bath &
8    Beyond’s human resources and operations team determined that Department Managers
9    were no longer necessary. Employees in the Department Supervisor position could
10   perform the necessary functions of Department Managers at a lower hourly rate and with
11   fewer overtime hours. In 2016, the company stopped hiring Department Managers. In
12   2017, the company determined that it needed to further reduce costs by eliminating the
13   Department Manager position altogether. Employees were included in the reduction in
14   force based on assessments by District Managers of their customer service, business,
15   leadership, and personal effectiveness. Based on her assessment scores, Bacon was not
16   qualified for transfer to another position and was included in the reduction in force.
17         The burden thus shifts to Bacon to establish pretext. “A plaintiff may establish
18   pretext either directly by persuading the court that a discriminatory reason more likely
19   motivated the employer or indirectly by showing that the employer’s proffered explanation
20   is unworthy of credence.” Dep’t of Fair Employment & Hous. v. Lucent Techs., Inc., 642
21   F.3d 728, 746 (9th Cir. 2011) (quotations and citation omitted). “If a plaintiff uses
22   circumstantial evidence to satisfy this burden, such evidence must be specific and
23   substantial.” Id. (quotations and citation omitted).
24         Bacon admits that Villareal, the District Manager who provided her disqualifying
25   assessment scores, never did or said anything to suggest that she was biased against Bacon
26   because of her age. (Doc. No. 25-2, Exh. A at 41-42.) Bacon would thus have the court
27   believe that the entire assessment-based procedure Bed Bath & Beyond implemented to
28
                                                   10

                                                                                   18cv139 JM (BLM)
1    identify employees for inclusion in the reduction in force was a sham. She fails to present
2    any evidence suggesting this is the case.
3          First, Bacon argues that her annual performance reviews indicate she consistently
4    met and exceeded expectations. Bacon’s performance reviews are decidedly mixed.
5    Bacon’s annual performance evaluations used the following scale, from lowest to highest
6    score: “Doesn’t Meet Expectations” (“DM”), “Meets Some Expectations” (“MS”), “Meets
7    Expectations” (“ME”), “Exceeds Expectations” (“EE”), and “Significantly Exceeds
8    Expectations” (“SE”).      Bacon’s annual performance reviews indicate that her store
9    supervisors believed she met most expectations and exceeded some expectations. But they
10   also indicate that Bacon was consistently asked to improve her attendance and
11   accountability for employees and training in her department.
12     Year    Total    Total     Total   Total    Total     Customer Customer Customer
13               SE      EE       ME       MS          DM     Service   Service      Service
14             Scores Scores Scores Scores Scores               EE        ME           MS
15                                                            Scores    Scores        Scores
16     2005       0       16       34       0           0       2          4             0
17     2006       0       6        41       2           0       0          5             1
18     2007       0       16       27       1           0       2          4             0
19     2008       0       14       30       1           0       1          5             0
20     2009       0       11       30       1           0       2          5             0
21     2010       0       6        36       1           0       1          6             0

22     2011       0       4        38       1           0       1          6             0

23     2012     N/A      N/A      N/A      N/A         N/A     N/A        N/A          N/A

24     2013       0       3        39       1           0       1          6             0
       2014       0       2        39       5           0       1          5             1
25
       2015       0       3        34       6           0       1          5             2
26
       2016       0       2        29      11           0       0          2             3
27
28
                                                  11

                                                                                  18cv139 JM (BLM)
1    (Doc No. 28-2, Exhibit 2-12.)10 In the last few years of her employment, between 2013
2    and 2016, Bacon received fewer “Exceeds Expectations” scores and more “Meets Some
3    Expectations” scores.                                           In these years, Bacon also received more “Meets Some
4    Expectations” scores in her customer service performance than in all other years combined.
5    In 2016, the year before she was terminated, Bacon received her lowest scores yet. She
6    received particularly low scores for her customer service performance. During that year,
7    after Bacon was dishonest about an interaction with customers, Villarreal transferred
8    Bacon to a different store and position because she did not believe that Bacon was equipped
9    to handle the Customer Service Department Manager role. In 2017, Villarreal assessed
10   Bacon’s performance. Bacon received an overall score of 2.63 and a customer service
11   score of 2, on a scale of 1 to 3. Bacon’s scores were too low to qualify her for transfer to
12   a Department Supervisor or Manager-In-Training position. These scores were consistent
13   with her recent annual review scores. Without more, Bacon’s annual reviews do not
14   suggest that she was terminated because of her age or that Defendant’s reasons for
15   termination were pretextual.11
16                  Second, Bacon argues that she was never placed on a performance improvement
17   plan.12 Bacon was not terminated for cause. She was terminated because her assessment
18   scores did not qualify her for transfer to another position, and thus, she was included in the
19   reduction in force. Although Bacon’s assessment scores were based on her performance,
20
21                                                                    

22   10
        The summary judgment record does not contain Bacon’s 2012 annual review.
     11
23      Bacon attaches emails from customers complimenting her performance. (Doc. No. 28-
     2, Exh. 13 at 78-83.) Defendant objects to these emails as lacking foundation on personal
24   knowledge, hearsay, and lack of authentication grounds. (Doc. No. 32-2.) Defendant’s
25   objection is overruled, however, the court accords minimal weight to these emails because
     of the lack of authentication and hearsay concerns.
26   12
        Bacon argues that she was “never placed on any type of performance improvement plan,”
27   citing her deposition testimony. (Doc. No. 28 at 12.) In her cited deposition testimony,
     Bacon states only that she was not placed on a performance improvement plan for her
28   attendance issues. (Doc. No. 28-2, Exh. 1 at 44.)
                                                                                   12

                                                                                                             18cv139 JM (BLM)
1    nothing in the record suggests that a performance plan was necessary prior to her
2    termination.
3                   Third, Bacon argues that the termination document and separation agreement do not
4    mention her performance.13 In her deposition, Bacon testified that at the time of her
5    termination she was not told that performance was a factor in the decision to terminate her.
6    (Doc. No. 28-2, Exh. 1 at 43.) The undisputed evidence indicates that Bacon was included
7    in the reduction in force because her overall assessment score and customer service score
8    did not meet the cutoff for transfer to another position. Defendant’s failure to communicate
9    that Bacon’s performance was assessed when deciding whether she qualified for transfer
10   to another position does not conflict with this evidence.
11                  Lastly, Bacon argues that her position was not actually eliminated because after her
12   termination she saw the Department Supervisor position posted online. Bacon fails to point
13   to any evidence suggesting that the fact that Defendant was hiring Department Supervisors
14   meant that the Department Manager position was not actually eliminated. Undisputed
15   declarations from Bed Bath & Beyond’s human resources employees and supervisors state
16   that the position was eliminated.14                                 The fact that Defendant was hiring Department
17   Supervisors, a separate position, is not evidence that the Department Manager position was
18   not eliminated.15
19
20
                                                                      
21
     13
        Defendant objects to Bacon’s Notice of Termination and Separation Agreement on lack
22   of foundation, lack of authentication, and hearsay grounds. This objection is overruled as
23   these documents are statements of an adverse party. See Fed. R. Evid. 801(d)(2).
     14
        Defendant’s employees declare that the Department Supervisor position was created
24   before the Department Manager position was dissolved because Department Supervisors
25   were paid a lower hourly rate and scheduled to work less overtime. Eventually,
     Defendant’s employees declare, the Department Manager position was eliminated. Bacon
26   does not dispute these facts.
     15
27      Bacon also reiterates her arguments that her duties were assumed by a younger employee
     and most terminated employees at the Mission Valley store were over the age of 40. These
28   arguments are unavailing for the same reasons the court rejected them above.
                                                                             13

                                                                                                         18cv139 JM (BLM)
1             In sum, Bacon fails to proffer any evidence suggesting that Defendant’s reason for
2    terminating her was pretextual. It strains credulity for Plaintiff to argue on this record that
3    the entire reduction in force protocol leading up to her termination was a pretext when she
4    ultimately presents no evidence—direct, circumstantial, or otherwise—that this was the
5    case. Defendant’s motion for summary judgment on Bacon’s age discrimination claim is
6    granted as she fails to present a prima facie case of discrimination or any evidence
7    suggesting that Defendant’s legitimate, non-discriminatory reason for Bacon’s termination
8    was pretextual.
9       II.      Remaining Claims
10            Plaintiff concedes that her claims for wrongful termination and failure to prevent
11   discrimination and harassment are based on the same facts and derivative of her age
12   discrimination claim. (Doc. No. 28 at 13-14.) Accordingly, Plaintiff fails to raise a genuine
13   issue of material fact for her remaining claims as she does not present sufficient evidence
14   of discrimination. See also Dickson v. Burke Williams, Inc., 234 Cal. App. 4th 1307, 1315-
15   17 (2015) (failure to prevent discrimination or harassment claim requires a showing of
16   actionable harassment or discrimination); Hanson v. Lucky Stores, Inc., 74 Cal. App. 4th
17   215, 229 (1999) (granting summary judgment on wrongful termination claim because
18   FEHA discrimination claim failed). The court need not address Bacon’s request for
19   punitive damages as she fails to raise a genuine issue of material fact for any of her claims.
20                                         CONCLUSION
21            Defendant’s motion for summary judgment is granted. The Clerk of Court is
22   instructed to enter judgment in Defendant’s favor.
23            IT IS SO ORDERED.
24   DATED: April 18, 2019
                                                    JEFFREY T. MILLER
25
                                                    United States District Judge
26
27
28
                                                   14

                                                                                    18cv139 JM (BLM)
